DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 09/03/2020.

Claim Objections
4.	 Claim 1, line 15: "correspond to a second set of visualizations" should be changed to "corresponds to a second set of visualizations"
Claim 4, line 1: remove ". to the user”
Claim 15, lines 5-6: "at least one digital representation” should be changed to "the at least one digital representation”
	Claims which is numbered from 14-20 must be renumbered to 16-22.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-7, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al., (“Melcher”) [US-2018/0189858-A1] in view of Zehr et al. (“Zehr”) [US-10,963,939-B1]
Regarding claim 1, Melcher discloses a method for generating user driven adaptive object visualizations  (Abstract discloses method for data mesh visualization are presented. Attribute data associated with a user may be received from a plurality of attribute sources. User characteristics may be inferred based on an analysis of at least a portion of the attribute data; Figs. 10A-10B and ¶0102 disclose the avatar 1020 may be an initial representation of the attribute data and the avatar 1060 may be a subsequent representation of the attribute data after the data mesh system 150 receives more attribute data from the user allowing the visualization system 152 to more accurately represent the user), the method comprising:
generating, by an object visualization device (¶0025, the attribute data may include data associated with the user received from mobile devices, smart devices, smart homes; Fig. 2B and ¶0062, a visualization module 260), a first set of object vectors for an object based on at least one input received from a user (¶0025, the attribute data may include data associated with the user received from mobile devices, smart devices, smart homes, […] a user characteristic may be inferred based on an analysis of at least a portion of the attribute data […] the user characteristic may be a trait, quality, action, activity, attitude, health condition, habit, behavior, and the like [a first set of object vectors]. For example, physical characteristics of the user such as height, weight, fitness level, and so on, may be inferred or measured directly from the attribute data [generating a first set of object vectors for an object] […] the visualization may be an avatar [an object] that includes physical characteristics similar to the user; ¶0026, the user may provide user input indicating a change to the visualization. The visualization may be updated according to the change indicated by the user input. Subsequent inferred user characteristics may be based, at least in part, on the user input [at least one input received from a user]; ¶0056, characteristics (e.g., the user characteristics), as used herein, are intended to include traits, qualities, actions, activities, attitudes, habits, behaviors, and the like pertaining to a person or people; ¶0066, user characteristics from the attribute data), wherein the first set of vectors correspond to a first set of visualizations for the object (¶0025, a user characteristic may be inferred based on an analysis of at least a portion of the attribute data […] the user characteristic may be a trait, quality, action, activity, attitude, health condition, habit, behavior, and the like [a first set of object vectors]. For example, physical characteristics of the user such as height, weight, fitness level, and so on, may be inferred or measured directly from the attribute data [a first set of object vectors for an object] […] The visualization [a first set of visualizations] may be representative of the attribute data […] the visualization may be an avatar [the object] that includes physical characteristics similar to the user; ¶0076, the visualization module 260 may extract the common characteristics (e.g., a particular style of clothing or brand) from among the identified plurality of users. For instance, the common characteristic may be wearing a particular clothing color, style, brand, and so on. The visualization module 260 may generate or render the avatar to include a particular avatar trait that corresponds to the common characteristic (e.g., wearing a particular clothing brand); ¶0093, generate the visualization including the identified item associated with the identified item listing; Fig. 10A and ¶0102, The avatar 1020 may be an initial representation of the attribute data [a first set of visualizations]);
capturing, by the object visualization device (As discussed above), at least one tacit reaction type of the user (¶0115, touch gestures, or other tactile input components; ¶0120, detect [capturing] expressions (also referred to as “kinesics”) such as hand gestures (e.g., an optical component to detect a hand gesture […] facial expressions (e.g., a camera to detect [capturing] expressions or micro-expressions of a person such as a smile), body gestures, and eye tracking (e.g., detecting the focal point of a person's eyes or patterns in eye movement) [at least one tacit reaction type]) in response to user interaction with each of the first set of visualizations (¶0076, the visualization module 260 may extract the common characteristics (e.g., a particular style of clothing or brand) from among the identified plurality of users. For instance, the common characteristic [a first set of visualizations] may be wearing a particular clothing color, style, brand, and so on. The visualization module 260 may generate or render the avatar to include a particular avatar trait that corresponds to the common characteristic (e.g., wearing a particular clothing brand); ¶0101, The visualization may be updated or otherwise modified responsive to the user activating the particular recommended item; Fig. 10A and ¶0102, The avatar 1020 may be an initial representation of the attribute data [the first set of visualizations]; ¶0132, the user 1602 may physically touch 1604 the mobile device 1600, and in response to the touch 1604, the mobile device 1600 may determine tactile information such as touch location, touch force, gesture motion, and so forth;);
computing, by the object visualization device (As discussed above),  each portion of each of the first set of visualizations based on the associated at least one tacit reaction type (¶0025, an analysis of at least a portion of the attribute data; ¶0054-0055, access a portion of the attribute data associated with a time, an item, a user, a type of user, a particular attribute source, and so forth [each of the first set of visualizations] […] a user characteristic or multiple user characteristics corresponding to the user based on an analysis [computing] of at least a portion of the attribute data; ¶0066, measure directly a user characteristic or multiple user characteristics based on an analysis of at least a portion of the attribute data; Fig. 10A and ¶0102, The avatar 1020 may be an initial representation of the attribute data [the first set of visualizations]; ¶0120, detect expressions (also referred to as “kinesics”) such as hand gestures (e.g., an optical component to detect a hand gesture […] facial expressions (e.g., a camera to detect [capturing] expressions or micro-expressions of a person such as a smile), body gestures, and eye tracking (e.g., detecting the focal point of a person's eyes or patterns in eye movement) [at least one tacit reaction type]);
identifying, by the object visualization device (As discussed above), a plurality of portions from at least one of the first set of object visualizations (¶0025, an analysis of at least a portion of the attribute data; ¶0054-0055, access a portion of the attribute data associated with a time, an item, a user, a type of user, a particular attribute source, and so forth [each of the first set of visualizations] […] a user characteristic or multiple user characteristics corresponding to the user based on an analysis [computing] of at least a portion of the attribute data […] Many different portions of attribute data and combinations of portions [plurality of portions] of attribute data may be analyzed to infer a wide variety of characteristics; ¶0057, the user may specify permissions for portions of the attribute data [identifying a plurality of portions]; Fig. 10A and ¶0102, The avatar 1020 may be an initial representation of the attribute data [the first set of visualizations]);
generating, by the object visualization device (As discussed above), a second set of object vectors based on the plurality of identified portions (¶0025, the attribute data may include data associated with the user received from mobile devices, smart devices, smart homes, […] a user characteristic may be inferred based on an analysis of at least a portion of the attribute data […] the user characteristic may be a trait, quality, action, activity, attitude, health condition, habit, behavior, and the like [set of object vectors]. For example, physical characteristics of the user such as height, weight, fitness level, and so on, may be inferred or measured directly from the attribute data [set of object vectors for an object]; ¶0054-0055, access a portion of the attribute data associated with a time, an item, a user, a type of user, a particular attribute source, and so forth. In this way, the attribute module 220 may access a portion of attribute data according to various parameters from among a large quantity of the attribute data to access, identify, or find pertinent or relevant data [the plurality of identified portions] […] Many different portions of attribute data and combinations of portions of attribute data may be analyzed to infer a wide variety of characteristics; ¶0085, the user may have provided the attribute data, permission to access portions of the attribute data, or consent to access portions of the attribute data [the plurality of identified portions]; Fig. 10B and ¶0102, the avatar 1060 may be a subsequent representation of the attribute data after the data mesh system 150 receives more attribute data from the user allowing the visualization system 152 to more accurately represent the user [generating a second set of visualizations]), wherein the second set of object vectors correspond to a second set of visualizations for the object (Fig. 10B shows the avatar 1060 with more attribute data comparing to the avatar 1020 which is less attribute data; ¶0102, the avatar 1060 may be a subsequent representation of the attribute data after the data mesh system 150 receives more attribute data from the user allowing the visualization system 152 to more accurately represent the user [a second set of visualizations]); and
processing, by the object visualization device (As discussed above), the second set of object vectors sequentially  to generate a final object visualization of the object (¶0025, the attribute data may include data associated with the user received from mobile devices, smart devices, smart homes, […] a user characteristic may be inferred based on an analysis of at least a portion of the attribute data […] the user characteristic may be a trait, quality, action, activity, attitude, health condition, habit, behavior, and the like [set of object vectors]. For example, physical characteristics of the user such as height, weight, fitness level, and so on, may be inferred or measured directly from the attribute data [set of object vectors for an object]; ¶0096, Subsequent to presenting the visualization to the user; Fig. 10B and ¶0102, the avatar 1060 [a final object visualization of the object] may be a subsequent [sequentially] representation of the attribute data after the data mesh system 150 receives more attribute data from the user allowing the visualization system 152 to more accurately represent the user [a second set of visualizations];).
Melcher, however, fails to specially disclose using Generative Adversarial Network (GAN) models; computing a score for each portion of each of the first set of visualizations; the score computed for each of the at least one portion is greater than a predefined threshold; processing through a plurality of GAN models.
Zehr discloses that it is well known in the art to disclose 
using Generative Adversarial Network (GAN) models (Zehr- col 12 lines 41-44, training images of various apparel items presented in different circumstances or with different persons. As mentioned, for CNN-based approaches there can be pairs of images submitted that are classified by a type of attribute (e.g., an association with a certain product), while for GAN-based approaches a series of images [Generative Adversarial Network (GAN) models] may be submitted for training that may include metadata or other information useful in classifying one or more aspects of each image);
computing a score for each portion of each of the set of visualizations (Zehr- col 12 lines 16-21, ranking various actions content items in which all or a subset of the plurality of content items are assigned a match score indicating how well matched (i.e., strongly associated) the respective content is with respect to user or account);
 	the score computed for each of the at least one portion is greater than a predefined threshold (Zehr- col 12 lines 16-29, ranking various actions content items in which all or a subset of the plurality of content items are assigned a match score indicating how well matched […] A recommended action or content item may be one whose match score is higher than a threshold score or ranked within a certain number of positions. The individual match scores can be determined at least in part using neural networks 422 such as a CNN through training on an appropriate data set […] determining the individual match scores or the recommended products);
processing sequentially through a plurality of GAN models (Zehr- col 12 lines 41-44, training images of various apparel items presented in different circumstances or with different persons. As mentioned, for CNN-based approaches there can be pairs of images submitted that are classified by a type of attribute (e.g., an association with a certain product), while for GAN-based approaches a series of images [Generative Adversarial Network (GAN) models] may be submitted for training that may include metadata or other information useful in classifying one or more aspects of each image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher to incorporate the teachings of Zehr, and apply matching score through GAN-based approaches into Melcher’s method for generating user driven adaptive object visualizations using Generative Adversarial Network (GAN) models; processing the second set of object vectors sequentially through a plurality of GAN models to generate a final object visualization of the object.
Doing so would make it more and more convenient for consumers to purchase apparel items.

Regarding claim 2, Melcher in view of Zehr, discloses the method of claim 1, and further discloses wherein the at least one input comprises at least one image and a semantic input (Melcher- ¶0049, The user may provide input to interact with the user interface in a variety of ways including alphanumeric input, cursor input, tactile input, or other input [semantic input]; ¶0080, receive user input indicating a change to the visualization […] the visualization may be an avatar [one image]), and wherein each of the at least one image is processed through an object detection model to identify an object of interest (Melcher- ¶0078, the characteristic module 225 may infer an outfit the user is currently wearing (e.g., inferred from attribute data that may include detections from smart tags embedded into the user's clothing); Zehr- col 3 lines 2-15, the individual items may be detected using an object detection model […] the individual items may be detected based on edge detection or other techniques through which pixels or a region of the initial image may be determined to pertain to an individual item).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher to incorporate the teachings of Zehr, and apply object detection model into Melcher’s method so each of the at least one image is processed through an object detection model to identify an object of interest.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Melcher in view of Zehr, discloses the method of claim 1, and discloses the method further comprising:
applying each of the first set of visualizations to at least one digital representation of an environment (Melcher- Fig. 10A shows at least one digital representation of an environment which is the user; ¶0102, FIG. 10A depicts an example device displaying an example user interface 1010 to present the visualization to the user […] The avatar 1020 may be an initial representation of the attribute data […] representation of the user); and
applying each of the second set of visualizations to the at least one digital representation of the environment (Melcher- Fig. 10B shows at least one digital representation of an environment which is the user; ¶0102, FIG. 10B depicts an example device displaying an example user interface 1050 to present the visualization to the user […] the avatar 1060 may be a subsequent representation of the attribute data after the data mesh system 150 receives more attribute data from the user allowing the visualization system 152 to more accurately represent the user).

Regarding claim 4, Melcher in view of Zehr, discloses the method of claim 3, and discloses the method further comprising rendering to the user (Melcher- ¶0076, generate or render the avatar to include a particular avatar trait that corresponds to the common characteristic (e.g., wearing a particular clothing brand)), wherein rendering comprising applying the final object visualization to the at least one digital representation of the environment (Melcher- Fig. 10B shows final object visualization to the at least one digital representation of the environment which is the user; ¶0102, FIG. 10B depicts an example device displaying an example user interface 1050 to present the visualization to the user […] the avatar 1060 may be a subsequent representation of the attribute data after the data mesh system 150 receives more attribute data from the user allowing the visualization system 152 to more accurately represent the user).
Zehr further discloses 
rendering comprising applying the final object visualization to the at least one digital representation of the environment (Zehr- Figs. 2A shows digital representations of the environment which is the people and col 6 lines 24-27, image data representing a view of two people 204A, 204B standing side by side. Each of the people 204A, 204B are wearing apparel items 206, such as tank tops, pants, and boots).

Regarding claim 5, Melcher in view of Zehr, discloses the method of claim 3, and further discloses wherein the at least one digital representation of an environment (As discussed above) comprising at least one of a Two Dimensional (2D) image, a Three Dimensional (3D) image, or an interactive 3D image (Melcher- Fig. 16 and ¶0132, the user 1602 may physically touch 1604 the mobile device 1600, and in response to the touch 1604, the mobile device 1600 may determine tactile information such as touch location, touch force, gesture motion, and so forth; Figs. 10A-10B and ¶0102, user interface 1010 to present the visualization to the user; ¶0136, ender 2D and 3D in a graphic content on a display).

Regarding claim 6, Melcher in view of Zehr, discloses the method of claim 1, and discloses the method further comprising training each of the plurality of GAN models based on a plurality of features (Melcher- ¶0090-0091, the reward may provide the user with additional features [a plurality of features] such as the ability to share the visualization with other users. The reward may include many other features and functions related to the visualization […] the reward may include a coupon, deal, or other incentive. The reward may incentivize the user to provide consent, permission, or access to additional attribute data, provide higher quality more relevant attribute data, complete various marketing tasks, complete various goals (e.g., a fitness goal), and so forth; Zehr- col 2 lines 39-43, the clothing items may be identified and one or more features may further be extracted from the clothing items. These extracted features may be categorized and formulated into a style profile associated with the image data (e.g., inspirations); col 3 lines 18-23, some respective attributes (e.g., features) of the detected individual items may be determined. For example, a color or pattern of an individual item may be determined. Additional attributes that may be determined include item type (e.g., dress, pants, t-shirt), item style (e.g., business, casual, cold weather), size, texture, brand, style classification, color, material, pattern, or length, among others; col 4 lines 59-60, techniques can train models to determine more object attributes [plurality of features]; col 12 lines 41-44, for GAN-based approaches [GAN models] a series of images may be submitted for training that may include metadata or other information useful in classifying one or more aspects of each image), wherein each of the plurality of features comprises an associated feature based data used to train the plurality of GAN models (Zehr- col 5 lines 16-21, the application of such techniques can train models to determine classifications or categorizations [associated feature] of objects or attributes; col 12 lines 41-44, for GAN-based approaches [GAN models] a series of images may be submitted for training that may include metadata or other information useful in classifying one or more aspects of each image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher to incorporate the teachings of Zehr, and apply train models and GAN-based approaches into Melcher’s method for training each of the plurality of GAN models based on a plurality of features, wherein each of the plurality of features comprises an associated feature based data used to train the plurality of GAN models.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Melcher in view of Zehr, discloses the method of claim 6, and further discloses wherein the plurality of features is derived based on a plurality of attributes associated with the object (Melcher- ¶0090-0091, the reward [object] may provide the user with additional features [a plurality of features] such as the ability to share the visualization with other users. The reward may include many other features and functions related to the visualization […] the reward may include a coupon, deal, or other incentive. The reward may incentivize the user to provide consent, permission, or access to additional attribute data, provide higher quality more relevant attribute data, complete various marketing tasks, complete various goals (e.g., a fitness goal), and so forth; Zehr- col 3 lines 18-23, some respective attributes (e.g., features) of the detected individual items [object] may be determined. For example, a color or pattern of an individual item may be determined. Additional attributes that may be determined include item type (e.g., dress, pants, t-shirt), item style (e.g., business, casual, cold weather), size, texture, brand, style classification, color, material, pattern, or length, among others).

Regarding claim 12, Melcher in view of Zehr, discloses the method of claim 1, and further discloses wherein the at least one tacit reaction type comprises at least one of facial expressions, eye movement, or body gestures (Melcher- ¶0120, components to detect expressions, measure biosignals, or identify people, among other functions […] facial expressions (e.g., a camera to detect expressions or micro-expressions of a person such as a smile), body gestures, and eye tracking (e.g., detecting the focal point of a person's eyes or patterns in eye movement)).

The system of claims 13-19 are similar in scope to the functions performed by the method of claims 1-7 and therefore claims 13-19 are rejected under the same rationale.

Regarding claim 13, Melcher in view of Zehr, discloses a system for generating user driven adaptive object visualizations using Generative Adversarial Network (GAN) models (Melcher- Figs. 1A-1B; Abstract; Zehr- Figs. 3-4), the system comprising:
a processor (Melcher- Fig. 1A and ¶0029, multi-processor system, microprocessor-based or programmable consumer electronic; ¶0125, a computer system (e.g., a processor or a group of processors); Fig. 17 and ¶0134, processors 1810); and
a memory communicatively coupled to the processor, wherein the memory stores
processor instructions, which, on execution (Melcher- Fig. 3 and ¶0079, instructions to present the visualization; Figs. 17-18 and ¶0134, machine 1800 of FIG. 18 that includes processors 1810, memory 1830 […] software 1702 may include layers such as an operating system 1704, libraries 1706, frameworks 1708, and applications 1710. Operationally, the applications 1710 may invoke application programming interface (API) calls 1712 through the software stack and receive messages 1714 in response to the API calls 1712; ¶0139, instructions 1816 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 1800 to perform any one or more of the methodologies discussed herein may be executed), causes the processor to perform the method of claim 1.

Regarding claim 22, all claim limitations are set forth as claim 1 in a non-transitory computer-readable medium for generating user driven adaptive object visualizations using Generative Adversarial Network (GAN) models, having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors (Melcher- Fig. 3 and ¶0079, instructions to present the visualization; Figs. 17-18 and ¶0134, machine 1800 of FIG. 18 that includes processors 1810, memory 1830 […] software 1702 may include layers such as an operating system 1704, libraries 1706, frameworks 1708, and applications 1710. Operationally, the applications 1710 may invoke application programming interface (API) calls 1712 through the software stack and receive messages 1714 in response to the API calls 1712; ¶0139, instructions 1816 (e.g., software, a program, an application, an applet, an app, or other executable code) to perform steps and rejected as per discussion for claim 1.



7.	Claims 8, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher in view of Zehr, further in view of Huang et al., (“Huang”) [US-2021/0012486-A1]
Regarding claim 8, Melcher in view of Zehr, discloses the method of claim 6, and further discloses wherein processing the second set of vectors through the plurality of GAN models (see Claim 1 rejection for detailed analysis), but fails to specially disclose the method comprises iteratively performing one or more steps, based on the number of plurality of GAN models, till an output from a last GAN model from plurality of GAN models in received, the one or more steps comprising: receiving a user modification on an output of a first GAN model from the plurality of GAN models; and feeding the modified output to a succeeding GAN model from the plurality of GAN models, wherein the succeeding GAN model sequentially succeeds the first GAN model.
However, Huang discloses
iteratively performing one or more steps, based on the number of plurality of GAN models, till an output from a last GAN model from plurality of GAN models in received (Huang- Fig. 4 and ¶0047, system 400 includes exemplary components used in training a bidirectional GAN including generator 422 (G) that generates a target image from a source image using domain matching, texture propagation, and shape prior constraints; Fig. 5 and ¶0071, A new batch of source domain samples and a new batch of target domain samples are taken into the iteration loop and applied to system 400 before new loss calculations are performed, e.g. at a return to 510. At 590 the weights and biases of the components being trained are modified in each iteration of the loop to search for an improved set of weights and biases), the one or more steps comprising:
receiving a user modification on an output of a first GAN model from the plurality of GAN models (Huang- ¶0029, The apparatus includes a first generator configured to operate on an input source image to produce an output target image […] The two image generator networks are iteratively modified by processing training data (e.g., pixels or voxels) per an entropy loss that comprises a texture entropy loss term and a segmentation cross entropy loss term; ¶0056, a user selects an incremental estimation option, and a corpus of samples is incrementally increased by one sample as each new sample is supplied to the system, resulting in an incremental modification of the weights and biases of an ANN within synthesizer 420); and
feeding the modified output to a succeeding GAN model from the plurality of GAN models, wherein the succeeding GAN model sequentially succeeds the first GAN model (Huang- ¶0079, shape prior information is obtained by feeding generations from G and F into their discriminators DG and DF, and two segmentors Sx and SY; ¶0087, GANs are extended to feeding volumetric neuroimaging in a bidirectional generative-adversarial way subjected to the cycle-consistency constraint, allowing it to work in an unsupervised manner).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher/Zehr to incorporate the teachings of Huang, and apply components being trained are modified in each iteration into the second set of vectors, as taught by Melcher/Zehr for processing the second set of vectors through the plurality of GAN models comprises iteratively performing one or more steps, based on the number of plurality of GAN models, till an output from a last GAN model from plurality of GAN models in received, the one or more steps comprising: receiving a user modification on an output of a first GAN model from the plurality of GAN models; and feeding the modified output to a succeeding GAN model from the plurality of GAN models, wherein the succeeding GAN model sequentially succeeds the first GAN model.
Doing so would provide a system for improved synthesis of a target domain image from a source domain image.

Regarding claim 10, Melcher in view of Zehr and Huang, discloses the method of claim 8, and discloses the method further comprising assigning weights to a loss associated with each of the plurality of GAN models (Huang- Fig. 5 shows an iterative method of training a generative adversarial network using entropy loss aggregated from one or more sources of loss; ¶0071-0072, Method 500 generally involves calculating one or more loss functions at 510, 520, 530, 540, 550, 560, determining if the loss is acceptable at 570, and if not iterating by returning to the beginning of the iteration loop after modifying weights and biases at 590. When the loss is acceptable generator 422 and generator 424 have been determined at 580 […] At 590 the weights and biases of the components being trained are modified in each iteration of the loop to search for an improved set of weights and biases), wherein a weight is assigned to an associated GAN model based on relevance of the associated GAN model for generating object visualizations (Zehr- col 10 lines 25-29, assign a weight to object-pairs that appear together frequently. As a result, these object-pairs may be weighted as likely belonging to the same style group; Huang- Fig. 4 shows training a bidirectional generative adversarial network including a generator G that generates a target image from a source image using domain matching; ¶0030, The BrainGAN is formulated by introducing a unified framework with new constraints which can enhance modality matching; ¶0047, training a bidirectional GAN including generator 422 (G) that generates a target image from a source image using domain matching).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher/Zehr to incorporate the teachings of Huang, and apply domain matching into Melcher/Zehr’s method for assigning weights to a loss associated with each of the plurality of GAN models, wherein a weight is assigned to an associated GAN model based on relevance of the associated GAN model for generating object visualizations.
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.

Regarding claim 11, Melcher in view of Zehr and Huang, discloses method of claim 8, and discloses the method further comprising preforming incremental learning by the first GAN model based on the modified output (Huang- ¶0034, A GAN comprises of a generator G and a discriminator D, which take noise samples z from a prior probability distribution pz, and transform them by using a deterministic differentiable neural network G(·), where G(·) is learned to approximate the distribution of training samples x˜Pdata […] The learning process is iterated; Fig. 4 and ¶0047, system 400 includes exemplary components used in training a bidirectional GAN including generator 422 (G) that generates a target image from a source image using domain matching, texture propagation, and shape prior constraints; ¶0056, a user selects an incremental estimation option, and a corpus of samples is incrementally increased by one sample as each new sample is supplied to the system, resulting in an incremental modification of the weights and biases of an ANN within synthesizer).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher/Zehr to incorporate the teachings of Huang, and apply the learning process into Melcher/Zehr’s method for preforming incremental learning by the first GAN model based on the modified output.
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.

The system of claim 21 is similar in scope to the functions performed by the method of claim 10 and therefore claim 21 is rejected under the same rationale.


8.	Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher in view of Zehr, further in view of Huang, still in view of Bala et al., (“Bala”) [US-2021/0209464-A1]
Regarding claim 9, Melcher in view of Zehr and Huang, discloses the method of claim 8, and further discloses wherein the user modification comprises inputs received via at least one visual art tool (Melcher- Fig. 8 and ¶0099, user interface 810 to present the visualization to the user […] user input (e.g., user input to a fitness app that requests the user's size to make various calculations), and so on. The user characteristics may include style characteristics extracted, derived, or inferred from the attribute data (e.g., type of clothing purchased, types of activities the user engages in, and so on); ¶0100, The user may also edit or modify the attribute data, for example, by activating user interface element 850 […] activating user interface element 860 may display various personalized recommendations; Zehr- Fig. 6 and col 14 lines 32-46, an example interface 600 that may present various items to a user, for example via a computer device, based on one or more style profiles. The screen 602 of the electronic device includes a title 604 identifying the corresponding style profile for the interface 600. The illustrated embodiment includes a “Dressy-Casual” style profile and may include items that may be worn to a nice dinner or evening out […] interface 600 is arranged in a tile or card layout with the items 606 positioned proximate one another. In various embodiments, the user may select one of the items 606 and be taken to a product detail page, which may include other items like the selected item or provide an option to buy the item).
The prior art fails to specially disclose wherein the number of the plurality of GAN models corresponds to variance in the plurality of features.
However, Bala discloses
the number of the plurality of GAN models corresponds to variance in the plurality of features (Bala- ¶0031, Based on the progressive training, the models of these GAN variations often demonstrate disentangled representations of image features. Disentanglement may indicate that an attribute of interest, such as a semantic element of an image (e.g., an eye of a face, a window of a bedroom) can be manipulated independently of other attributes; ¶0040, Semantic analysis module 114 can analyze feature vectors 142 (e.g., the activation tensors of generative models, such as PG-GAN and StyleGAN) and cluster the feature information in feature vectors 142 to generate a set of feature clusters 144.).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Melcher/Zehr/Huang to incorporate the teachings of Bala, and apply GAN variations demonstrate representations of image features into Melcher/Zehr/Huang’s method so the number of the plurality of GAN models corresponds to variance in the plurality of features.
Doing so would facilitate the localized editing of the target image.

Regarding claim 20, Melcher in view of Zehr, Huang and Bala, discloses the system of claim 16, and further discloses wherein the processor instructions further cause the processor to process the second set of vectors through the plurality of GAN models comprises iteratively performing one or more steps (see Claim 8 rejection for detailed analysis), based on the number of plurality of GAN models (see Claim 8 rejection for detailed analysis), till an output from a last GAN model from plurality of GAN models in received (see Claim 8 rejection for detailed analysis), the one or more steps comprising:
receiving a user modification on an output of a first GAN model from the plurality of GAN models (see Claim 8 rejection for detailed analysis), wherein the user modification comprises inputs received via at least one visual art tool (see Claim 9 rejection for detailed analysis); and
feeding the modified output to a succeeding GAN model from the plurality of GAN models (see Claim 8 rejection for detailed analysis), wherein the succeeding GAN model sequentially succeeds the first GAN model (see Claim 8 rejection for detailed analysis), and wherein the number of the plurality of GAN models corresponds to variance in the plurality of features (see Claim 9 rejection for detailed analysis).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2021/0358164-A1 to Liu et al., Content-aware style encoding using neural networks teaches apparatuses, systems, and techniques to facilitate application of a style, for which one or more neural networks have not been trained by a training framework, from one image to content of another image (Abstract). Liu further teaches a training framework comprising an exemplary generative adversarial network (GAN) (Figure 3 and ¶0079).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619